Per curiam.
This disciplinary matter is before the Court on the recommendation of the special master, A. Thomas Stubbs, that the Court accept the petition of Thomas Stanley Sunderland (State Bar No. 692400) for voluntary surrender of his license to practice law in Georgia.
After the filing of a formal complaint against him, Sunderland filed a petition acknowledging that he pleaded guilty in August 2013 *211to one count of felony theft by conversion, arising out of his theft of approximately $188,600 from a minor’s conservatorship estate. The minor’s funds were reimbursed by Sunderland’s surety, and Sunder-land has entered into an agreement to reimburse his surety, but he has not made the payments in accordance with the agreement. The special master found that Sunderland has violated Rules 1.15 (I), 1.15 (II), and 8.4 (a) (4) of the Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d). The maximum sanction for each of these violations is disbarment. The State Bar’s response to the petition states that a voluntary surrender is in the best interest of the Bar and the public.
Decided November 18, 2013.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.
Having reviewed the petition and record, we accept the voluntary surrender of Sunderland’s license to practice law in Georgia, which is tantamount to disbarment. Accordingly, the name of Thomas Stanley Sunderland is hereby removed from the rolls of persons authorized to practice law in the State of Georgia. Sunderland is reminded of his duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.